Exhibit (10)q

TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) is made and entered into as of
February 23, 2016 (the “Effective Date”) by and between Genesco Inc., a
Tennessee corporation (the “Company”), and Kenneth Kocher (“Employee”). The
Company and Employee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”
WITNESSETH:
WHEREAS, Employee has given notice to the Company of his intent to voluntarily
resign from serving as Senior Vice President of the Company, as President of Hat
World, Inc., and from any other officer positions he holds in any direct or
indirect subsidiary of the Company as of February 2, 2016 and as a full-time
employee (“Employee’s Resignation”) as of March 1, 2016 (hereinafter referred to
as the “Transition Start Date”);
WHEREAS, the Company and Employee do not anticipate that there will be any
disputes between them or legal claims arising out of Employee’s Resignation, but
nevertheless, desire to ensure a completely amicable transition and to settle
fully and finally any and all differences or claims that might arise out of
Employee’s employment and his transition from such role;
WHEREAS, the Company desires to continue to employ Employee from and after the
Transition Start Date for an additional six (6) month period to perform certain
transition services for the Company as set forth in this Agreement; and
WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
SECTION 1.
EMPLOYMENT; DUTIES AND RESPONSIBILITIES
1.1    Transition Services. During the Term of this Agreement, the Company shall
continue to employ Employee and Employee hereby accepts such ongoing employment,
to provide services to affect the orderly transition of Employee’s former duties
and responsibilities with the Company and to provide services with respect to
special projects as requested by the Company from time to time (the “Transition
Services”). In such capacity, Employee shall make himself available to provide
the Transition Services as reasonably requested by the Company and shall report
directly to the Chief Executive Officer of the Company.
1.2    Compliance with Law and Standards. Employee shall at all times comply
with all applicable laws, rules, and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies, and procedures of the Company of which Employee has knowledge
(including any policies that apply only to executives). Employee further agrees
that Employee will not engage in any conduct which, in the reasonable
determination of the Company, adversely affects the image or business of the
Company or would impair in any material respect Employee’s ability to carry out
Employee’s duties hereunder except as otherwise required by a court, law,
governmental agency, or regulation. Employee acknowledges that following the
Effective Date, he will not have the authority to bind

1
11





--------------------------------------------------------------------------------

Exhibit (10)q

the Company as its agent (and will not present himself to anyone as having such
authority) without the express written directive of the Chief Executive Officer
(“CEO”) of the Company.
1.3    Ownership of Developments; Trade Secrets of Others. All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by Employee during the course of his work for the Company,
including past employment and with respect to the services to be provided
hereunder (collectively, the “Work Product”), will belong exclusively to the
Company and will, to the extent possible, be considered a work made by Employee
for hire for the Company within the meaning of Title 17 of the United States
Code. To the extent the Work Product may not be considered work made by Employee
for hire for the Company, Employee agrees to assign, and automatically assign at
the time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest Employee may have in such Work
Product. Upon the request of the Company, Employee will take further actions,
including execution and delivery of instruments of conveyance as may be
appropriate to give full and proper effect to such assignment. Employee
represents that he is not bound by, and covenants that he will not enter into,
any agreements, either written or oral, which are in conflict with this
provision. For purposes of this Section 1.3, the term “Company” also will
include any existing or future affiliates of the Company.
1.4    Cooperation. Employee shall cooperate with the Company with respect to
any claim against the Company and shall make himself available as a witness in
any action, investigation, or other proceeding before any court, government
agency, arbitrator, or mediator in which he may be called to appear by the
Company regarding any business, property, or operations of the Company or any of
its affiliates or subsidiaries, and shall truthfully testify in any such action,
proceeding, or deposition in which he also appears. Upon request by Employee and
prior approval by the Company, the Company shall reimburse Employee for
reasonable travel expenses incurred by Employee in connection with any such
appearance in which Employee is so called to appear.
SECTION 2.    
COMPENSATION
2.1    Compensation.
2.1.1    Payment Following Resignation/Release. Upon: 1) Employee’s Resignation
and execution of this Agreement; 2) Employee’s execution of the Resignation
General Release attached as Exhibit A hereto as on March 1, 2016 or thereafter;
and 3) the expiration of the seven (7) day Revocation Period in the Resignation
General Release without the revocation of such release, the Company shall pay
Employee a lump sum payment of $443,500 (the “Resignation Payment”). The parties
acknowledge that the Resignation Payment is consideration for Employee entering
into this Agreement (and in particular his taking on the Restrictive Covenants
in Section 4 of the Agreement) and his release of claims in the Resignation
General Release. Employee acknowledges that the Resignation Payment is in
addition to any compensation Employee has earned from the Company through the
Transition Start Date and that Employee would not be entitled to the Resignation
Payment but for Employee’s execution of this Agreement and Exhibit A, the
Resignation General Release.
2.1.2    Transition Pay. Except for life and disability (short-term and
long-term coverage) which terminated as of February 2, 2016, Employee will be
entitled to full salary and benefit participation until the Transition Start
Date subject to the terms of any benefit plan. From and after the Transition
Start Date and during the remainder of the Term (as defined in 3.1), for
performance of the Transition Services, the Company shall pay Employee up to
$120,000 (the “Transition Pay”), in the amount of $20,000 per month.

2
22






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

2.1.3    Payment Following Termination/Release. (a) If Employee’s employment
with the Company is terminated at the expiration of the six month Term in
accordance with Section 3.1 without Employee’s employment having been terminated
earlier, following the Termination Date (as defined in 3.1) and upon Employee’s
execution of the Termination General Release attached as Exhibit B herein, and
expiration of the seven (7) day Revocation Period in the Termination General
Release without revocation of such release, the Company shall pay Employee a
lump sum payment of $100,000 (the “Severance Payment”). The parties acknowledge
that the Severance Payment is consideration for Employee entering into this
Agreement (and in particular his taking on the Restrictive Covenants in Section
4 of the Agreement) and his release of claims in the Termination General
Release. Employee acknowledges that the Severance Payment shall be in addition
to any compensation Employee has earned through the Transition Start Date, and
will earn through the Term, and that Employee would not be entitled to the
Severance Payment but for Employee’s execution of this Agreement and Exhibit B,
the Termination General Release. (b) If Employee’s employment is terminated
prior to the expiration of the six month Term as a result of the death of
Employee, the Company shall pay to Employee’s estate: (i) $100,000; and (ii) any
remaining portion of the Transition Pay that Employee would have earned
throughout the remainder of the six month Term as set forth in Section 2.1.2.
2.1.4    Equity Grants; Vacation Accrual. Employee shall not be entitled to
receive awards after the Effective Date under any of the Company’s equity
incentive plans, nor shall Employee be eligible to receive an annual incentive
or any other bonus of any kind. Outstanding equity-based awards granted to
Employee prior to the Effective Date shall continue to vest in accordance with
their respective terms until the Termination Date. Employee acknowledges that he
is currently entitled to vest up to 9,846 shares in June 2016, provided that
Employee remains employed by the Company. Employee further acknowledges that
outstanding equity-based awards scheduled to vest following the Termination Date
shall be forfeited, including 15,018 unvested shares, which are not scheduled to
vest in their entirety until June 2019. In addition, Employee shall not accrue
any vacation or paid time off during the Term of this Agreement.
2.1.5    Option Agreements. Any existing Non Qualified Option Agreements and
Incentive Stock Option Agreements between Employee and the Company
(collectively, “Option Agreements”) remain valid and in effect. Neither the
terms of the Option Agreements nor the terms of the 2009 Equity Incentive Plan
as they relate to the exercise of such options are amended or superseded by this
Agreement.
2.1.6    No Additional Compensation. Employee acknowledges that, except as
expressly provided in Benefits Section 2.3 or otherwise in this Agreement,
Employee will not receive, nor is he entitled to, any additional compensation,
severance, or benefits, except to the extent that Employee is eligible for
continuation of such benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).
2.2    Expenses. The Company will reimburse Employee for all reasonable,
documented expenses of types authorized by the Company and incurred by Employee
in the performance of his duties hereunder. Employee will comply with such
budget limitations and approval and reporting requirements with respect to
expenses as the Company may establish from time to time. To the extent that the
reimbursement of expenses under this Section 2.2 or otherwise shall constitute
deferred compensation under Section 409A of the Code, such expenses shall be
reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations. For the avoidance of doubt, the amount of expenses eligible for
reimbursement under this Section 2.2 in any given year shall not affect the
expenses eligible for reimbursement in any other year.
2.3    Benefits. With the exceptions noted in 2.1.2, as of the Transition Start
Date, as a result of the significant reduction of Employee’s hours of work,
Employee will not be eligible for the employee benefit

3
33






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

plans and programs which are from time to time generally made available to the
employees of the Company, including but not limited to health/dental/vision
insurance, life insurance, and disability insurance benefits under the terms of
the Company’s plans. Notice regarding Employee’s rights regarding continuation
of such benefits under COBRA will be sent to Employee. 
Subject to Employee’s timely election of continuation coverage under COBRA, and
provided that Employee is eligible and remains eligible for COBRA coverage, and
that this Agreement is not terminated earlier for Cause, the Company will
contribute the portion of the premiums previously paid by the Employer for
continuation of Employee’s medical (including vision and pharmacy/PBM) and
dental benefits under COBRA, until the expiration of the Term, after which time
Employee will be responsible for all premiums for such continuation coverage
under COBRA.
2.4    All Payments Prior to December 31, 2016. For the avoidance of doubt, all
payments to be made to Employee hereunder will be made no later than December
31, 2016, subject to any forfeiture requirements herein.
SECTION 3.    
TERM AND TERMINATION
3.1    Term. The term (the “Term”) of this Agreement shall begin on the
Effective Date and shall end on the six month anniversary of the Transition
Start Date, at which time Employee’s employment with the Company will terminate,
unless terminated earlier by reason of Employee’s resignation of his employment
or by the Company with Cause (such date that the Term ends or is terminated
being the “Termination Date”).
3.2    Termination by the Company for Cause. The Company may terminate this
Agreement at any time in its sole discretion for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of Employee’s position; (ii) a material act of dishonesty or
disloyalty related to the business of the Company; (iii) conviction of a felony,
any crime against the Company, or any crime involving dishonest conduct; (iv)
performance of Employee’s duties under the influence of alcohol or controlled
substances without a prescription; (v) any incident materially compromising
Employee’s reputation or ability to represent the Company with the public or any
act or omission by Employee that substantially impairs the Company’s business,
good will, or reputation; or (vi) Employee’s material breach of any term of this
Agreement or the Resignation General Release which, if deemed susceptible to
cure by the Company within its sole discretion, remains uncured for 30-days
after Company provides written notice to Employee of such breach.
3.3    Transition Pay Following Termination. Employee acknowledges that if this
Agreement is terminated by Employee for any reason or by the Company for Cause,
Employee shall not be entitled to any Transition Pay after the Termination Date.
The Company shall pay Employee any accrued but unpaid Transition Pay at the end
of the applicable monthly pay period in which the termination occurs.
SECTION 4.    
NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY
4.1    Non-Competition, Non-Solicitation. In recognition and consideration of
his receipt of the Resignation Payment, and his eligibility for additional
benefits hereunder, Employee hereby covenants and agrees as follows:
(a)     Absent prior written consent of the Chief Executive Officer of Genesco
Inc. (the “CEO), during the twelve month period following the Transition Start
Date (the “Non-Compete

4
44






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

Restricted Period”), Employee shall not, directly or indirectly: own any
interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for, any entity which has material
operations which compete with any business in which Hat World, Inc. or any of
its subsidiaries was engaged or, to the then existing knowledge of Employee,
proposed to engage as of the end of the Transition Period, including, without
limitation, Academy, Ltd., Dick’s Sporting Goods, Inc., Fanatics 101, Inc., and
The Sports Authority, Inc. (each a “Competing Entity”) (provided that Employee
may, solely as an investment, hold not more than five percent (5%) of the
combined voting securities of any publicly-traded corporation that is a
Competing Entity); and
(b)    Absent prior written consent of the CEO, during the twenty-four month
period following the Transition Start Date (the “Non-Solicit Restricted
Period”), Employee shall not, directly or indirectly (i) solicit or do business
with any customer (other than retail customers), client, supplier or business
partner (limited to product lines or divisions which actually did business with
Hat World, Inc.) of (a) Hat World, Inc. or any of its subsidiaries (other than
on behalf of the Company) with respect to any business in which Hat World, Inc.
or any of its subsidiaries is then engaged or, to the then existing knowledge of
Employee, proposed to engage as of the end of the Transition Period, or (b) any
business of the Company or any of its subsidiaries with which Employee had
actual involvement or substantial knowledge within the 24 months preceding the
Transition Start Date; or (ii) hire, or induce or encourage to leave the employ
of the Company or any of its subsidiaries, any employee of the Company or any of
its subsidiaries, or hire any individual who has been employed by the Company or
any of its subsidiaries within the six months preceding the date of hire.
The foregoing covenants and agreements of Employee are referred to herein as the
“Restrictive Covenants.” Employee acknowledges that he has carefully read and
considered the provisions of the Restrictive Covenants and, having done so,
agrees that the restrictions set forth in this Section 4.1, including without
limitation the time periods of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. Employee further acknowledges
that the Company would not have entered into this Agreement absent Employee’s
agreement to the foregoing.
In the event that, notwithstanding the foregoing, any of the provisions of this
Section 4.1 or any parts hereof shall be held to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Section 4.1
relating to the time period and/or the area of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time
period and/or area of restriction and/or related aspects deemed reasonable and
enforceable by such court shall become and thereafter be the maximum
restrictions in such regard, and the provisions of the Restrictive Covenant
shall remain enforceable to the fullest extent deemed reasonable by such court.
4.2    Confidentiality and Non-Disclosure. Employee acknowledges that, by nature
of his past and future employment with the Company, Employee has had access to,
and will continue to have access to, Proprietary Information of the Company. For
the duration of the Term and at all times thereafter, Employee shall hold in
strictest confidence and will not disclose any of the Company’s Proprietary
Information, except as otherwise required in connection with Employee’s work for
the Company or as otherwise required by law or court order or as permitted in
writing by a duly authorized officer of the Company. “Proprietary Information”
shall include without limitation all: trade secrets, business plans or models
(whether for existing, new, or developing businesses), financial information,
employee data, operating data, customer lists, prospective customer lists,
vendor or supplier lists, pricing and cost information, marketing information,
product information, research information, or Company designs and techniques,
whether communicated

5
55






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

orally or in documentary or other tangible form, to the extent such information
is not publicly available. The Parties recognize that the Company has invested
considerable amounts of time and money in attaining and developing all of the
information described above, and any unauthorized disclosure or release of such
Proprietary Information in any form would irreparably harm the Company.
Employee further acknowledges that Employee has received, and in the future will
receive, from third parties confidential or proprietary information which is not
publicly available (“Third Party Information”), which Employee shall also hold
in the strictest confidence and not disclose, except in connection with
Employee’s work for the Company or as otherwise required by law or court order
or as permitted in writing by a duly authorized officer of the Company.
Upon the Termination Date (or earlier as may be directed by the CEO), Employee
covenants to return all Proprietary Information and Third Party Information to
the CEO, in whatever format (electronic or otherwise), and Employee covenants
not to keep, but rather destroy, any copy of such information in any form
following the Termination Date.
4.3    New Employment. The parties acknowledge that Employee may obtain other
employment during the Term in addition to his employment with the Company, on
the condition that: 1) such employment does not breach the Restrictive Covenants
in this Section 4; and 2) Employee provides the Company thirty days written
notice prior to beginning such employment and the Company approves such
employment in writing (with such approval being in the Company’s sole
discretion). Employee further agrees that if Employee obtains new employment
(whether during or up to 24 months after the Term), the Company may notify
Employee’s new employer(s) of Employee’s obligations under this Agreement.
SECTION 5.    
GENERAL PROVISIONS
5.1    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Tennessee, without regard
to its conflict of laws principles.
5.2    Jurisdiction. Each party hereby irrevocably submits in any suit, action
or proceeding arising out of or related to this Agreement or any of the
transactions contemplated hereby to the jurisdiction of the United States
District Court for the Middle District of Tennessee and the jurisdiction of the
Chancery Court of the State of Tennessee sitting in Davidson County, and
irrevocably waives any immunity from the jurisdiction of such courts and any
claim of improper venue, forum non conveniens, or any similar objection which it
might otherwise be entitled to raise in any such suit, action, or proceeding.
5.3    Enforcement/Remedies/Attorney’s Fees. The Parties hereto agree that money
damages alone would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in its favor, apply to an applicable court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violation of the provisions hereof (without proving
monetary damages or posting a bond or other security). Employee agrees that, in
any action seeking specific performance or other equitable relief, he will not
assert or contend that any of the provisions of the Restrictive Covenants are
unreasonable or otherwise unenforceable. Employee agrees that the existence of
any claim or cause of action by the Employee, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
Restrictive Covenants. Employee agrees that the Company has the right to have
the Non-Compete Restricted Period and the Non-Solicit Restricted Period, as
applicable, extended by the amount of time equivalent to the time that Employee
is in breach of the Restrictive Covenants. In the event that Employee is found
by a Court of competent jurisdiction to have

6
66






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

breached the Restrictive Covenants, Employee agrees that the Company may recover
from him the reasonable costs incurred in preventing or remedying such breach,
including but not limited to attorneys’ fees. Employee further agrees that
should he be found to have breached any of the Restrictive Covenants, he will
return to the Company seventy percent (70%) of the Resignation Payment and
seventy percent (70%) of the Severance Payment as paid in accordance with
Sections 2.1.1 and 2.1.3, respectively, without prejudice to the Company’s right
to obtain injunctive relief and any further damages to which it may show itself
entitled.
5.4    Waiver of Breach. The waiver by a party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision hereof by that
party.
5.5    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision.
The Parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Agreement to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.
5.6    Entire Agreement: Amendments. This Agreement forms the entire agreement
of the parties and supersedes any prior agreements between them with respect to
the subject matter hereof. The Parties agree that the Employment Protection
Agreement dated October 25, 2006, and amended March 20, 2010, by and between the
Company and Employee, is hereby terminated and of no further force and effect.
5.7    Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Employee and by a duly authorized officer of the Company. No waiver by
any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.
5.8    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties, their successors and their permitted
assigns; provided that Employee shall not assign his rights, duties or
obligations hereunder.
5.9    Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:


To Employee at:
 
Kenneth Kocher
11552 Ridge Valley Court
Zionsville, IN 46077


 
 
 
To the Company at:
 
Genesco Inc.
1415 Murfreesboro Pike
Suite 240
Nashville, TN 37217-2835
Attention: Chief Executive Officer
Facsimile: (615) 367-7073
 
 
 


7
77






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q



5.10    Withholding. All payments to Employee under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.
5.11    Survival. The provisions of Sections 1.3, 1.4, 4.1, 4.2 and Section 5.1
through 5.13 hereof, as well as Exhibit A and Exhibit B and the applicable
consideration required thereby under Sections 2.1.1 and 2.1.3, shall survive the
termination for any reason or expiration of this Agreement for the period
described or referenced in each such Section or, if no period is described or
referenced in such Section, indefinitely.
5.12    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
5.13    Section 409A. By accepting this Agreement, Employee hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic, or legal
consequences of any payments payable to Employee hereunder. Further, by the
acceptance of this Agreement, Employee acknowledges that (i) Employee has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Employee hereunder, (ii) Employee retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to Employee hereunder and (iii)
the Company shall not indemnify or otherwise compensate Employee for any
violation of Section 409A of the Code that my occur in connection with this
Agreement. The Parties agree that, to the extent applicable, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and that the Parties will cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments made under this Agreement are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no payments
to be made under this Agreement following the Employee’s termination of
employment shall be made unless the Employee’s termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Employee is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of any payments upon the Employee’s separation from service to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the payments shall not be provided to Employee prior to the earlier of (x)
the expiration of the six-month period measured from the date of the Employee’s
“separation from service” with the Company (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) or (y) the date of Employee’s death.
Upon the earlier of such dates, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to the Employee, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein. The
determination of whether the Employee is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall be made by the Company in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Treasury Regulations and any successor
provision thereto).


[Signature page follows]





8
88






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.






GENESCO INC.


By: /s/ Robert J. Dennis
Title: Chairman, President & CEO
    
EMPLOYEE




/s/ Kenneth J. Kocher
Kenneth Kocher







9
99





--------------------------------------------------------------------------------

Exhibit (10)q

EXHIBIT A


FORM OF GENERAL RELEASE


This Release (this “Release”), dated as of _____________ is made by and among
Kenneth Kocher (“Employee”) and Genesco Inc. (the “Company”) (collectively, the
“Parties”).
WHEREAS, the Parties entered into that certain Transition Agreement dated as of
_________________, 2016 (the “Agreement”);
WHEREAS, pursuant to Section 2.1.1 of the Agreement and in consideration of the
Company’s willingness to enter into the Agreement and pay any amounts
thereunder, it is an obligation of Employee that he executes and delivers this
Release.
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:
1.Employee Release. In exchange for the mutual promises and obligations of the
Agreement, which are expressly excluded from this Release, Employee fully and
forever relieves, releases, and discharges Company and its predecessors,
successors, subsidiaries, operating units, affiliates, and divisions, and the
agents, representatives, officers, directors, shareholders, members, employees
and attorneys (collectively, the “Released Parties”) from any and all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, whether suspected or unsuspected, and whether arising
from or related in any way to Employee’s employment and/or Employee’s
Resignation (as defined in the Agreement), including but not limited to any and
all claims pursuant to Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Equal Pay Act, the Age Discrimination in Employment Act
(ADEA), the Older Worker Benefit Protection Act, the Americans with Disabilities
Act (ADA), the Family and Medical Leave Act (FMLA), the Employee Retirement
Income Security Act (ERISA), the National Labor Relations Act (NLRA), the
Genetic Information Nondiscrimination Act (GINA), and all other federal, state
or local laws or regulations which concern Employee’s employment and which
exist, or might exist, as of the date of the execution of this Release. This
Release also includes, but is not limited to, a release by Employee of any
claims for breach of contract, mental pain, suffering and anguish, emotional
harm, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, wrongful demotion, breach of any express or implied covenant of good
faith and fair dealing, claims that Company has dealt with Employee unfairly or
in bad faith, and all other common law contract and tort claims. Employee
understands that he is not waiving any rights or claims that may arise after
this Release is signed by Employee. Furthermore, Employee understands that he is
not giving up the right to file a Charge of Discrimination with the Equal
Employment Opportunity Commission (EEOC). However, Employee is expressly
releasing and waiving any right to obtain monetary or other relief relating to
such a charge or subsequent lawsuit filed by the EEOC. Employee agrees to turn
over to the Company any such monetary relief obtained by the EEOC (or any other
third party) on behalf of the Employee for any claim waived herein.
2.    No Admission of Liability. Employee acknowledges that nothing in this
Release is intended to, shall constitute evidence of, or shall be construed as
an admission by the Company that the Company violated any law, rule, or
regulation, interfered with any right, breached any obligation, or otherwise
engaged in any improper or illegal conduct.

10
1010





--------------------------------------------------------------------------------

Exhibit (10)q

3.    No Current Claims; Covenant Not to Sue. Employee represents and warrants
that Employee has not filed any complaint(s) or charge(s) against the Company or
the other Released Parties with the EEOC or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, or with any other local, state, or federal agency or court. Employee
further covenants and agrees that Employee shall forever refrain and forbear
from initiating or participating as a party in a lawsuit attempting to enforce
any of the claims that are released and discharged herein. Moreover, Employee
agrees that he will not persuade or instruct any person to file a suit, claim,
or complaint with any state or federal court or administrative agency against
the Released Parties. Employee acknowledges that, in accordance with 29 C.F.R. §
1625.23(b) and other applicable law, this covenant not to sue does not prevent
Employee from filing a charge of discrimination with the EEOC or otherwise
participating in an EEOC or SEC investigation of the Company. This covenant not
to sue also does not preclude Employee from bringing a lawsuit to challenge the
validity of the release language contained in this Agreement. Should Employee
violate this covenant, Employee shall be responsible for all of the Released
Parties’ costs incurred as a result of Employee’s breach, including without
limitation the Released Parties’ attorneys’ fees.
4.    Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the ADEA or the Older
Worker Benefit Protection Act and that this waiver and release is knowing and
voluntary. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that (a) he has been advised that he
should consult with an attorney prior to executing this Release, (b) he has been
given twenty-one (21) days within which to consider this Release before
executing it, and (c) he has been given at least seven (7) days following the
execution of this Release to revoke this Release (the “Revocation Period”).
5.    Acknowledgment. Employee acknowledges that he understands the terms of
this Release and that Employee has executed this Release knowingly and
voluntarily. Employee further acknowledges that, in consideration for the
covenants and releases contained herein, he will receive benefits and payments
described in the Agreement, and that he would not receive such benefits and
payments without the execution of this Release. Employee also acknowledges that
this Release shall not become effective until the expiration of the Revocation
Period.
6.    Severability. All provisions of this Release are intended to be severable.
In the event any provision or restriction contained herein is held to be invalid
or unenforceable in any respect, in whole or in part, such finding shall in no
way affect the validity or enforceability of any other provision of this
Release. The Parties further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.
7.    Specific Performance. If a court of competent jurisdiction determines that
Employee has breached or failed to perform any part of this Release, the
Employee agrees that Company shall be entitled to seek injunctive relief to
enforce this Release, to the extent permitted by applicable law.
8.    No Waiver. Should the Company fail to require strict compliance with any
term or condition of this Agreement, such failure shall not be deemed a waiver
of such terms or conditions, nor shall the Company’s failure to enforce any
right it may have preclude it from thereafter enforcing its rights under this
Agreement.

11
1111






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

9.    Attorneys’ Fees. The Parties agree that in the event it becomes necessary
to seek judicial remedies for the breach or threatened breach of this Agreement,
the prevailing party will be entitled, in addition to all other remedies, to
recover from the non-prevailing party reasonable attorneys’ fees and costs upon
the entry of a final non-appealable judgment.
10.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Tennessee without reference to
principles of conflict of laws.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
GENESCO INC.
By:_______________________________
Name:_____________________________
Title:______________________________


EMPLOYEE




    
Kenneth Kocher









12
1212






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

EXHIBIT B


FORM OF GENERAL RELEASE


This Release (this “Release”), dated as of _____________________, is made by and
among Kenneth Kocher (“Kocher”) and Genesco Inc. (the “Company”) (collectively,
the “Parties”).
WHEREAS, the Parties entered into that certain Transition Agreement dated as of
_________________, 2016 (the “Agreement”);
WHEREAS, pursuant to Section 2.1.3 of the Agreement and in consideration of the
Company’s willingness to enter into the Agreement and pay any amounts
thereunder, it is an obligation of Kocher that he executes and delivers this
Release.
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:
1.    Employee Release. In exchange for the mutual promises and obligations of
the Agreement, which are expressly excluded from this Release, Employee fully
and forever relieves, releases, and discharges Company and its predecessors,
successors, subsidiaries, operating units, affiliates, and divisions, and the
agents, representatives, officers, directors, shareholders, members, employees
and attorneys (collectively, the “Released Parties”) from any and all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, whether suspected or unsuspected, and whether arising
from or related in any way to Employee’s employment and/or Employee’s
Resignation (as defined in the Agreement), including but not limited to any and
all claims pursuant to Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Equal Pay Act, the Age Discrimination in Employment Act
(ADEA), the Older Worker Benefit Protection Act, the Americans with Disabilities
Act (ADA), the Family and Medical Leave Act (FMLA), the Employee Retirement
Income Security Act (ERISA), the National Labor Relations Act (NLRA), the
Genetic Information Nondiscrimination Act (GINA), and all other federal, state
or local laws or regulations which concern Employee’s employment and which
exist, or might exist, as of the date of the execution of this Release. This
Release also includes, but is not limited to, a release by Employee of any
claims for breach of contract, mental pain, suffering and anguish, emotional
harm, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, wrongful demotion, breach of any express or implied covenant of good
faith and fair dealing, claims that Company has dealt with Employee unfairly or
in bad faith, and all other common law contract and tort claims. Employee
understands that he is not waiving any rights or claims that may arise after
this Release is signed by Employee. Furthermore, Employee understands that he is
not giving up the right to file a Charge of Discrimination with the Equal
Employment Opportunity Commission (EEOC). However, Employee is expressly
releasing and waiving any right to obtain monetary or other relief relating to
such a charge or subsequent lawsuit filed by the EEOC. Employee agrees to turn
over to the Company any such monetary relief obtained by the EEOC (or any other
third party) on behalf of the Employee for any claim waived herein.
2.    No Admission of Liability. Employee acknowledges that nothing in this
Release is intended to, shall constitute evidence of, or shall be construed as
an admission by the Company that the Company violated any law, rule, or
regulation, interfered with any right, breached any obligation, or otherwise
engaged in any improper or illegal conduct.

13
1313






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

3.    No Current Claims; Covenant Not to Sue. Employee represents and warrants
that Employee has not filed any complaint(s) or charge(s) against the Company or
the other Released Parties with the EEOC or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, or with any other local, state, or federal agency or court. Employee
further covenants and agrees that Employee shall forever refrain and forbear
from initiating or participating as a party in a lawsuit attempting to enforce
any of the claims that are released and discharged herein. Moreover, Employee
agrees that he will not persuade or instruct any person to file a suit, claim,
or complaint with any state or federal court or administrative agency against
the Released Parties. Employee acknowledges that, in accordance with 29 C.F.R. §
1625.23(b) and other applicable law, this covenant not to sue does not prevent
Employee from filing a charge of discrimination with the EEOC or otherwise
participating in an EEOC or SEC investigation of the Company. This covenant not
to sue also does not preclude Employee from bringing a lawsuit to challenge the
validity of the release language contained in this Agreement. Should Employee
violate this covenant, Employee shall be responsible for all of the Released
Parties’ costs incurred as a result of Employee’s breach, including without
limitation the Released Parties’ attorneys’ fees.
4.    Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the ADEA or the Older
Worker Benefit Protection Act and that this waiver and release is knowing and
voluntary. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that (a) he has been advised that he
should consult with an attorney prior to executing this Release, (b) he has been
given twenty-one (21) days within which to consider this Release before
executing it, and (c) he has been given at least seven (7) days following the
execution of this Release to revoke this Release (the “Revocation Period”).
5.    Acknowledgment. Employee acknowledges that he understands the terms of
this Release and that Employee has executed this Release knowingly and
voluntarily. Employee further acknowledges that, in consideration for the
covenants and releases contained herein, he will receive benefits and payments
described in the Agreement, and that he would not receive such benefits and
payments without the execution of this Release. Employee also acknowledges that
this Release shall not become effective until the expiration of the Revocation
Period.
6.    Severability. All provisions of this Release are intended to be severable.
In the event any provision or restriction contained herein is held to be invalid
or unenforceable in any respect, in whole or in part, such finding shall in no
way affect the validity or enforceability of any other provision of this
Release. The Parties further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.
7.    Specific Performance. If a court of competent jurisdiction determines that
Employee has breached or failed to perform any part of this Release, the
Employee agrees that the Company shall be entitled to seek injunctive relief to
enforce this Release, to the extent permitted by applicable law.
8.    No Waiver. Should the Company fail to require strict compliance with any
term or condition of this Agreement, such failure shall not be deemed a waiver
of such terms or conditions, nor shall the Party’s failure to enforce any right
it may have preclude it from thereafter enforcing its rights under this
Agreement.

14
1414






16132775.1

--------------------------------------------------------------------------------

Exhibit (10)q

9.    Attorneys’ Fees. The Parties agree that in the event it becomes necessary
to seek judicial remedies for the breach or threatened breach of this Agreement,
the prevailing party will be entitled, in addition to all other remedies, to
recover from the non-prevailing party reasonable attorneys’ fees and costs upon
the entry of a final non-appealable judgment.
10.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Indiana without reference to principles
of conflict of laws.
    
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.


GENESCO INC.




By:                         
Name:                         
Title:                         
    
EMPLOYEE




    
Kenneth Kocher





15
1515






16132775.1